Title: To James Madison from Jesse Shepard and Others, 24 January 1814 (Abstract)
From: Shepard, Jesse
To: Madison, James


        § From Jesse Shepard and Others. 24 January 1814, Schoharie. “The prayer of your petitioners humbly sheweth
        “That we your petitioners, reposing full confidence, in the courage, patriotism and ability of George Lawrence, of the town of Schoharie, in the county of Schoharie and state of New York, do accordingly beg leave to recommend him to the appointment of Midshipman in the Navy of the United States.”
      